Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/328850, now abandoned, filed February 27, 2019, which is a national stage application of PCT/EP2017/071606, filed August 29, 2017, which claims benefit of foreign application EP16186533.2, filed August 31, 2016.  Claims 1-11, 13, and 14 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted April 7, 2021 is acknowledged wherein claims 1-11, 13, and 14 are amended and claim 12 is canceled.

Information Disclosure Statement
	The reference WO2015/071401 cited in the April 7, 2021 information disclosure statement and of record in the parent application 16/328850 has been mislabeled on the IDS as WO2005/071401.  Therefore this line of the IDS has been struck through and not considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) the naturally occurring mammalian milk oligosaccharide 2’-fucosyllactose. This judicial exception is not integrated into a practical application because the claims merely claim this saccharide as part of a composition for a particular intended purpose.  Nothing in the claims as written actually requires a step of using the composition for a particular purpose, or some element that actually relies upon or applies this limitation to delineate a concrete claim limitation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 2’-fucosyllactose in a food composition intended for administration to a young mammal does not have markedly different characteristics from 2’-fucosyllactose present in mammalian milk.  Additionally regarding claim 6, 2’-fucosyllactose obtained from a bacterial source is not seen in any way to differ from 2’-fucosyllactose naturally occurring in mammalian milk.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “production animals selected from calves, lambkins, kids, and foals,” and the claim also recites “preferably calves,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cilieborg et al. (Reference included with PTO-1449)
Independent claim 1 is directed to a milk replacer composition defined as being intended for feeding calves, lambkins, kids, or foals, containing 2’-fucosyllactose.  Dependent claim 2 further defines the intended recipient of the composition as being a calf.  Dependent claim 3 further defines the amount of 2’-fucosyllactose in the composition as 0.5-10.0 wt%.  Dependent claim 6 defines the 2’-fucosyllactose as a synthetic oligosaccharide prepared in bacterial culture.  With respect to the limitations in claims 1 and 2 requiring that the composition be “for feeding of” certain production animals or “for calves fattening,” these limitations merely require that the composition be suitable for the recited use, even if this use is not specifically mentioned in the art.  With respect to claim 6, the claim requires that the 2’-fucosyllactose be a synthetic oligosaccharide produced in bacterial culture, but does not define any specific structural features of 2’-fucosyllactose produced in bacterial culture that would differentiate it from 2’-fucosyllactose produced from other sources such as chemoenzymatic synthesis.
Cilieborg et al. discloses a method wherein preterm piglets are fed a diet containing 5g/L (0.5% by weight) fucosyllactose. (p. 835 left column third paragraph) While the reference does not describe feeding the fucosyllactose composition to calves, lambkins, kids, or foals, the present claims and specification do not indicate any material difference between the composition administered to piglets by Cilieborg et al. and one intended for administration to another species such as calves, for example.  Therefore the composition containing 2’-fucosyllactose anticipates claims 1-3 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (PCT international publication WO2010/120682, Reference included with PTO-1449)
Independent claim 1 is directed to a milk replacer composition defined as being intended for feeding calves, lambkins, kids, or foals, containing 2’-fucosyllactose.  Dependent claim 2 further defines the intended recipient of the composition as being a calf.  Dependent claims 3-6 further define the amount of 2’-fucosyllactose in the composition as being within a specific wt% range.  Dependent claim 6 defines the 2’-fucosyllactose as a synthetic oligosaccharide prepared in bacterial culture.  With respect to the limitations in claims 1 and 2 requiring that the composition be “for feeding of” certain production animals or “for calves fattening,” these limitations merely require that the composition be suitable for the recited use, even if this use is not specifically mentioned in the art.  With respect to claim 6, the claim requires that the 2’-fucosyllactose be a synthetic oligosaccharide produced in bacterial culture, but does not define any specific structural features of 2’-fucosyllactose produced in bacterial culture that would differentiate it from 2’-fucosyllactose produced from other sources such as chemoenzymatic synthesis.  Independent claims 7 and 10, and dependent claims 8, 9, 11, 13, and 14 claim a method comprising feeding calves, lambkins, kids, or foals with 2’-fucosyllactose.  While claim 10 describes the method as intended “for prevention of gastrointestinal diseases of production animals,” this limitation does not particularly limit the range of subjects included within the scope of the claim, because any animal could be subject to gastrointestinal disease in the future, and therefore be a subject for “prevention of gastrointestinal disease.”
Morrow et al. discloses a food composition for an animal comprising an oligosaccharide derived from human milk containing a first sugar unit which can be fucose. (p. 1 lines 19-24) The composition can be administered to either a young or an adult animal to treat infections, wherein the animal is selected from a number of species including a cow, and can include young animals as well as adult ones. (p. 2, lines 8-19) In one embodiment the oligosaccharide is 2’-fucosyllactose. (p. 3 table 1) The oligosaccharide can be obtained from conventional sources including production in a microorganism. (p. 5 lines 4-7) A composition of the oligosaccharide with a probiotic can be used to reduce the risk of contracting an infection, thereby disclosing prevention of disease. (p. 9 lines 19-25)
While Morrow et al. does not specifically disclose a method of 2’-fucosyllactose to a calf to prevent infection, one of ordinary skill in the art would have found it to be obvious to choose this specific oligosaccharide and this specific animal form among the various oligosaccharides and animal subjects listed by Morrow et al.  One of ordinary skill in the art would have recognized this embodiment as among the various embodiments suggested by the art.
With respect to the concentrations of 2’-fucosyllactose described in claims 3-5, one of ordinary skill in the art would have recognized the amount of the oligosaccharide administered to be a result-effective variable and would therefore have found it to be obvious to optimize the concentration in order to produce an effective composition.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kyle et al. (US pre-grant publication 2019/0224254, cited in PTO-892)
Independent claim 1 is directed to a milk replacer composition defined as being intended for feeding calves, lambkins, kids, or foals, containing 2’-fucosyllactose.  Dependent claim 2 further defines the intended recipient of the composition as being a calf.  Dependent claims 3-6 further define the amount of 2’-fucosyllactose in the composition as being within a specific wt% range.  Dependent claim 6 defines the 2’-fucosyllactose as a synthetic oligosaccharide prepared in bacterial culture.  With respect to the limitations in claims 1 and 2 requiring that the composition be “for feeding of” certain production animals or “for calves fattening,” these limitations merely require that the composition be suitable for the recited use, even if this use is not specifically mentioned in the art.  With respect to claim 6, the claim requires that the 2’-fucosyllactose be a synthetic oligosaccharide produced in bacterial culture, but does not define any specific structural features of 2’-fucosyllactose produced in bacterial culture that would differentiate it from 2’-fucosyllactose produced from other sources such as chemoenzymatic synthesis.  Independent claims 7 and 10, and dependent claims 8, 9, 11, 13, and 14 claim a method comprising feeding calves, lambkins, kids, or foals with 2’-fucosyllactose.  While claim 10 describes the method as intended “for prevention of gastrointestinal diseases of production animals,” this limitation does not particularly limit the range of subjects included within the scope of the claim, because any animal could be subject to gastrointestinal disease in the future, and therefore be a subject for “prevention of gastrointestinal disease.”
	Kyle et al. discloses a method for creating, maintaining, or reestablishing a healthy microbiome in an infant mammal comprising administering a bacterial composition and additionally administering a food composition comprising mammalian milk oligosaccharides including 2’-fucosyllactose. (p. 1 paragraph 5) The food product can be a milk-derived product or milk replacer. (p. 1 paragraph 6) The mammal being treated can be selected from various nonhuman species including a cow, goat, horse, or sheep and can additionally be an infant, e.g. a calf, lamb, kid, or foal. (p. 2 paragraph 13) Kyle et al. further specifically describes an embodiment wherein the subject is a foal and the composition is a replacement for mare’s milk. (p. 7 paragraph 63) A trial in foals disclosed that the composition can be used to reduce the incidence of C. difficile infection. (p. 10 paragraph 89)
While Kyle et al. does not specifically disclose a method of 2’-fucosyllactose to a calf or other young animal to prevent infection, one of ordinary skill in the art would have found it to be obvious to choose this specific oligosaccharide and this specific animal form among the various oligosaccharides and animal subjects listed by Kyle et al.  One of ordinary skill in the art would have recognized this embodiment as among the various embodiments suggested by the art.
With respect to the concentrations of 2’-fucosyllactose described in claims 3-5, one of ordinary skill in the art would have recognized the amount of the oligosaccharide administered to be a result-effective variable and would therefore have found it to be obvious to optimize the concentration in order to produce an effective composition.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        11/2/2022